             Case 3:21-cv-00054-JM Document 15 Filed 08/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

COOL PET STUFF, LLC                                                        PLAINTIFF

V.                                   3:21CV00054 JM

PETS FIRST, INC. d/b/a
PETS FIRST OF NEW JERSEY, INC.                                             DEFENDANT


                                         JUDGMENT

       Pursuant to the Order entered on this day, Plaintiff=s Complaint is dismissed without

prejudice.

       IT IS SO ORDERED this 17th day of August, 2021.



                                                           _____________________________
                                                           James M. Moody Jr.
                                                           United States District Judge
